Title: To John Adams from Judith Sargent Stevens Murray, 11 August 1813
From: Murray, Judith Sargent Stevens
To: Adams, John



Boston Franklin Place August 11th. 1813

Mrs. Murray takes leave, respectfully to represent to President Adams, that owing to the deranged state of the Printer’s affairs, a very large part of Mr Murray’s publication is attached by the Sheriff to answer demands made upon him (the Printer) and that the agreement entered into, by the Author, is so worded, as to subject the whole impression to the control of Mr Belcher’s Creditors. If a certain sum of money cannot be raised to redeem this jeopardised property, the volumes must be brought to the  of the   (Those volumes which remained with the printer) to the hammer of the auctioneer, and, thus sacrificed, while they have been looked too, in these very hard times, as a support during the approaching winter, they may not command sufficient to answer the demands of the Printer.
Such is Mrs M’s apology for pressing books upon subscribers, and for becoming what in other circumstances might be considered reprehensibly importunate. Mrs M forwards, with this letter, the copy for which President Adams subscribed, he will no doubt recollect he request the books might be bound, and that volumes thus finished are charged two dollars and twenty five cents for volume (viz) six dollar and three quarters per copy.
The idea of President Adams never rises to the recollection of Mrs M unaccompanied by filial veneration, filial gratitude, and she most devoutly wishes him, during his sojourn upon this globe, all that earth can bestow, and in a better world, all that heaven can give.
Mrs Murray tenders to Mrs Adams most respectful compliments.
